  Case 2:20-cv-18419-KM-ESK Document 1 Filed 12/08/20 Page 1 of 4 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 Adam Wildstein
                                          Plaintiff,

                                                                       DEMAND FOR JURY TRIAL

                                                                        C.A. No.: 2:20-cv-18419

        -v.-
 JP Morgan Chase Bank, N.A.

                                       Defendant(s).


                                          COMPLAINT

       Plaintiff Adam Wildstein ("Plaintiff") by and through his attorneys, and as and for his

Complaint against Defendant JP Morgan Chase Bank, N.A. (“Chase”), respectfully sets forth,

complains and alleges, upon information and belief, the following:


                      INTRODUCTION/PRELIMINARY STATEMENT


         1.    Plaintiff brings this action for damages and declaratory and injunctive relief arising

     from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                            PARTIES

       2.      Plaintiff is a resident of the State of New Jersey, County of Bergen, residing at 124

   Highview Avenue, Bergenfield, NJ, 07621.

       3.      Defendant JPMorgan Chase Bank, N.A., is a corporation with an address for service

   c/o the Corporation Trust Center, located at 1209 Orange Street, Wilmington, DE 19801.


                                                                                                   1
Case 2:20-cv-18419-KM-ESK Document 1 Filed 12/08/20 Page 2 of 4 PageID: 2




                                JURISDICTION AND VENUE

         4.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

  15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

  jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

         5.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                 FACTUAL ALLEGATIONS

         6.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

  though fully state herein with the same force and effect as if the same were set forth at length

  herein.

         7.   Sometime prior to May 2020, a consumer obligation was allegedly incurred with

  Chase.

    8.        On information and belief, on a date better known to Defendant, Defendant began

 calling Plaintiff’s cellular telephone (ending in 0188), using an automatic telephone dialing

 system (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

    9.        Defendant placed calls to Plaintiff’s cell phone in the manner described previously.

    10.       On or around May 7, 2020 Plaintiff told Defendant not to contact him on his

 cellphone and revoked any consent the Defendant may have previously had to call the Plaintiff

 in this manner.

    11.       Once the Defendant was aware that its calls were unwanted, its continued calls could

 have served no purpose other than harassment.

    12.       Defendant ignored Plaintiff’s prior revocation and continued to call his cellular

 telephone number on a consistent basis.
Case 2:20-cv-18419-KM-ESK Document 1 Filed 12/08/20 Page 3 of 4 PageID: 3




    13.     These calls from Defendant Chase to Plaintiff was a collection communication in

 violation of numerous and multiple provisions of the TCPA, including but not limited to 47

 U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

    14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                             FIRST CAUSE OF ACTION
          (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


    15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

 paragraphs of this Complaint with the same force and effect as if the same were set forth at

 length herein.

    16.     The TCPA prohibits a person from making any non-emergency call using any

 automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

 number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

    17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

 cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

    18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

 telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

    19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

 Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).



                               DEMAND FOR TRIAL BY JURY

    20.     Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

 issues this complaint to which Plaintiff is or may be entitled to a jury trial.
  Case 2:20-cv-18419-KM-ESK Document 1 Filed 12/08/20 Page 4 of 4 PageID: 4




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff Adam Wildstein demands judgment from Defendant JP Morgan Chase

Bank, N.A. as follows:

       a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

       d) A declaration that the Defendant’s practices violated the TCPA; and

       e) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.


       Dated: December 8, 2020                              Respectfully Submitted,

                                                    /s/Yaakov Saks
                                                    By: Yaakov Saks, Esq.
                                                    Stein Saks, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: 201-282-6500 ext. 101
                                                    Fax: 201-282-6501
                                                    Email: ysaks@steinsakslegal.com
                                                    Attorneys for Plaintiff
